MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Nov 22 2016, 9:29 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                     Gregory F. Zoeller
Columbus, Indiana                                        Attorney General of Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

M.P.,                                                    November 22, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         03A01-1604-JV-857
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff.                                      Heimann, Judge
                                                         The Honorable Heather Mollo,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         03C01-1508-JD-4144



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1604-JV-857 | November 22, 2016   Page 1 of 6
                                Case Summary and Issue
[1]   The juvenile court adjudicated M.P. a delinquent child for committing battery

      resulting in bodily injury, a Class A misdemeanor if committed by an adult.

      M.P. appeals his adjudication and raises one issue for our review, which we

      restate as: whether the State presented sufficient evidence to rebut his claim of

      self-defense. Concluding the State presented sufficient evidence to rebut M.P.’s

      assertion he acted in self-defense, we affirm his delinquency adjudication.



                            Facts and Procedural History
[2]   On April 28, 2015, S.G. went to Taco Bell during lunch to socialize with

      friends. M.P. and I.J. also went to Taco Bell for lunch. S.G. purchased a drink

      and went outside to the picnic tables. After learning certain information from a

      friend, S.G. became upset and threw his drink in the direction of the trash can,

      near where M.P. was standing. The drink exploded causing soda to spill on

      M.P.’s clothing, angering M.P.


[3]   M.P. placed his belongings on the ground, approached S.G., and struck him

      three or four times in the face with a closed fist. M.P. then picked S.G. up and

      slammed him to the ground. S.G. did not fight back and appeared to be “in

      shock.” Transcript at 33. S.G. sustained a bloody nose, abrasions to the side of

      his body, and pain and swelling to his previously-injured foot. Following the

      fight, M.P. and I.J. returned to school while S.G. went into the restaurant to

      call his mother.


      Court of Appeals of Indiana | Memorandum Decision 03A01-1604-JV-857 | November 22, 2016   Page 2 of 6
[4]   The State alleged M.P. was a delinquent child for committing battery resulting

      in bodily injury and disorderly conduct. At the fact-finding hearing, M.P.

      admitted to striking S.G. in the face and slamming him to the ground; however,

      he alleged he acted in self-defense. M.P. claimed S.G. walked towards him and

      I.J. with his arm drawn back and fist clenched, and swung his arm at a drink

      sitting on a table near them, causing it to fly in M.P.’s direction. At the

      conclusion of the fact-finding hearing, the juvenile court took the matter under

      advisement, but ultimately found M.P. a delinquent child for committing

      battery resulting in bodily injury. M.P. now appeals his delinquency

      adjudication.



                                 Discussion and Decision
                                     I. Standard of Review
[5]   M.P. contends there is insufficient evidence to support his battery conviction

      because the evidence supports a finding he acted in self-defense. When this

      court reviews a claim of insufficient evidence regarding a juvenile delinquency

      adjudication, we neither reweigh the evidence nor judge witness credibility, and

      we only consider the evidence and reasonable inferences favorable to the

      judgment. B.R. v. State, 823 N.E.2d 301, 306 (Ind. Ct. App. 2005). We will

      affirm if there is substantial evidence of probative value to support the

      judgment. G.N. v. State, 833 N.E.2d 1071, 1075 (Ind. Ct. App. 2005). The

      standard for reviewing a challenge to the sufficiency of the evidence to rebut a



      Court of Appeals of Indiana | Memorandum Decision 03A01-1604-JV-857 | November 22, 2016   Page 3 of 6
      claim of self-defense is the same standard applied to any sufficiency of the

      evidence claim. Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000).


                                           II. Self-Defense
[6]   To adjudicate M.P. a delinquent child for committing battery resulting in bodily

      injury as a Class A misdemeanor, the State needed to prove beyond a

      reasonable doubt that he knowingly or intentionally touched another person in

      a rude, insolent, or angry manner, resulting in bodily injury to any other person.

      Ind. Code §§ 35-42-2-1(b)(1), -(c) (2014).


[7]   M.P. challenges his battery adjudication by asserting he acted in self-defense. A

      valid claim of self-defense is a legal justification to an otherwise criminal act.

      Wallace, 725 N.E.2d at 840. Our self-defense statute states in relevant part:


              A person is justified in using reasonable force against any other
              person to protect the person or a third person from what the
              person reasonably believes to be the imminent use of unlawful
              force . . . .


      Ind. Code § 35-41-3-2(c). The amount of force used to protect oneself must be

      proportionate to the urgency of the situation. Hollowell v. State, 707 N.E.2d
1014, 1021 (Ind. Ct. App. 1999).


[8]   For a successful self-defense claim, M.P. must show that 1) he was in a place

      where he had a right to be; 2) he acted without fault; and 3) he had a reasonable

      fear of death or great bodily harm. Wallace, 725 N.E.2d at 840. The State has

      the burden of disproving at least one of the elements of self-defense beyond a

      Court of Appeals of Indiana | Memorandum Decision 03A01-1604-JV-857 | November 22, 2016   Page 4 of 6
       reasonable doubt. Hood v. State, 877 N.E.2d 492, 497 (Ind. Ct. App. 2007),

       trans. denied. The State may meet its burden “by rebutting the defense directly,

       by affirmatively showing the defendant did not act in self-defense, or by simply

       relying upon the sufficiency of its evidence in chief.” Id.


[9]    Here, the State presented sufficient evidence to demonstrate M.P. did not act

       without fault. M.P. asserts the evidence demonstrates S.G. approached M.P.

       with his arm drawn back and fist clenched, justifying his use of force against

       S.G. However, this argument essentially asks that we assess witness credibility

       and reweigh the evidence in his favor, which is the role of the fact-finder, not

       the role of this court. Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005). The

       evidence favorable to the judgment demonstrates that S.G. spilled soda onto

       M.P.’s clothing. Thereafter, M.P. reacted by grabbing S.G., punching him in

       the face multiple times, and slamming him to the ground. The juvenile court

       considered M.P.’s testimony S.G. approached him in a threatening manner

       with his fists clenched but ultimately rejected it, which it had the right to do.

       See Wallace, 725 N.E.2d at 840 (providing that a trier of fact has the right to

       reject a defendant’s testimony supporting a claim of self-defense in light of

       evidence to the contrary). Thus, M.P.’s actions are more accurately

       characterized as retaliation, rather than self-defense.


[10]   Further, M.P.’s use of force was not proportionate to the urgency of the

       situation. “Where a person has used more force than is reasonably necessary to

       repel an attack, the right of self-defense is extinguished, and the ultimate result

       is that the intended victim then becomes the perpetrator.” Geralds v. State, 647

       Court of Appeals of Indiana | Memorandum Decision 03A01-1604-JV-857 | November 22, 2016   Page 5 of 6
N.E.2d 369, 373 (Ind. Ct. App. 1995), trans. denied. Even if we accepted M.P.’s

       argument he was justified in using force to defend himself, it is clear his

       response went beyond what was necessary or appropriate. At the fact-finding

       hearing, S.G. testified when M.P. struck him, “I put my hands up. I just stood

       there.” Tr. at 11. Further, I.J. testified S.G. was “in shock, he didn’t really do

       anything.” Id. at 33. Given S.G.’s passive reaction to M.P.’s actions, it is clear

       M.P.’s use of force went beyond what would have been “reasonably necessary.”

       Geralds, 647 N.E.2d at 373.



                                               Conclusion
[11]   The State presented sufficient evidence to rebut M.P.’s claim that he acted in

       self-defense, and we therefore affirm M.P.’s delinquency adjudication.


[12]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1604-JV-857 | November 22, 2016   Page 6 of 6